Citation Nr: 1702131	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 1980.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a Board hearing before a Veterans Law Judge.  In November 2015, the Veteran was notified that the Veterans Law Judge could not participate in deciding his appeal and of his right to a new hearing.   The Veteran opted for a new hearing and testified before the undersigned Veterans Law Judge in March 2016.  Transcripts of both proceedings are associated with the claims file.  

This matter came before the Board in April 2016, at which time the Board remanded it to obtain a VA examination.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, an adequate examination was conducted in June 2016 and an adequate opinion was issued.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2016, the Veteran submitted a response to the RO's June 2016 Supplemental Statement of the Case, using a VA Form 9, and checked that he wanted a live hearing before the Board. As noted above, the Veteran has already had two Board hearings on these issues.  Other than situations in which hearings have already been conducted before more than one Veterans Law Judge, which occurred in this case, there is nothing in the statutory framework or regulatory provisions or CAVC case law relating to personal hearings that requires more than one hearing before the Board in connection with a claim.  See 38 C.F.R. §§ 3.103(c), 20.700-20.717, 20.1304; see also 38 U.S.C. § 7107 ("Appeals: dockets; hearings").  All of the relevant regulatory provisions clearly and plainly discuss the right to have a hearing.  See, e.g., 38 C.F.R. §§ 3.3103(c), 20.700, 20.702, 20.703, 20.1304 (emphasis added).  Therefore, the Veteran is not entitled to more than one Board hearing as a matter of right.  The Board will treat the request as a motion for an additional hearing.  38 C.F.R. § 20.1304(b)(1).

A motion requesting relief from the usual rules regarding hearing requests, such as the Veteran's request for a third Board hearing, must be accompanied by an explanation of the justification for the request.  38 C.F.R. §§ 20.703 and 20.1304 (b)(1).  The Veteran did not indicate why a third Board hearing was necessary.  He merely stated that he disagreed with the RO's continued denial of his claims because he was exposed to noise in service.  The record reflects that he already provided testimony on this particular matter and has had ample opportunity to submit evidence and argument subsequent to the hearings.  The desire to provide additional testimony alone does not constitute good cause for another Board hearing.  Transcripts from both hearings are of record.  This is not a situation where a third hearing is needed before a panel member; although two hearings were conducted, the Veteran was informed the first Veterans Law Judge was not available to decide his appeal so this is not a panel case.  Rather, the same Veterans Law Judge who presided over the most recent hearing remains available to decide his appeal.  Because the Veteran has not provided good cause supporting his request for a third Board hearing on this matter, the motion is denied.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss manifested many years following service, and is otherwise not related to service.

2. The Veteran's tinnitus manifested many years following service, and is otherwise not related to service.




CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, sensorineural hearing loss and tinnitus, listed as organic diseases of the nervous system, are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hearing loss and tinnitus, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis for Bilateral Hearing Loss and Tinnitus Claims

The Veteran contends that he has bilateral hearing loss and tinnitus that is related to service.  Specifically, during the March 2016 Board hearing, the Veteran argued that he was exposed to a loud noise during basic training when a simulated blast occurred close to his head.  He did not go to medical because he was afraid of being "sent back in basic training."  He also contended that he worked in the kitchen, which entailed a noisy work environment, and he was around the flight line without hearing protection to obtain kitchen supplies.  The Veteran stated that he complained about his hearing issues in the 2000s and was diagnosed in 2005. 

A VA audiology examination from June 2016 demonstrates that the Veteran has bilateral sensorineural hearing loss in the frequency range of 1000 Hz to 4000 Hz.  VA medical records also show treatment for hearing loss and tinnitus.  Thus, the Veteran has current hearing loss and tinnitus disabilities for VA compensation purposes.

The Board finds, however, that the Veteran is not entitled to presumptive service connection for his hearing loss and tinnitus.  The Veteran's service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss or tinnitus.  Treatment records associated with the file show that the Veteran was treated for various conditions, including gastritis, ankle pain, and an upper respiratory infection, but do not show treatment for hearing loss or tinnitus symptoms.  The Veteran's December 1975 audiology evaluation showed the following pure tone thresholds, in decibels, for his right ear: 10 (500 Hz); 5 (1000 Hz); 15 (2000 Hz); N/A (3000 Hz); and 5 (4000 Hz).  His left ear results, in decibels, were: 25 (500 Hz); 15 (1000 Hz); 5 (2000 Hz); N/A (3000 Hz); and 5 (4000 Hz).  The Veteran's May 1980 separation audiology evaluation showed the following pure tone thresholds, in decibels, for his right ear: 5 (500 Hz); 5 (1000 Hz); 10 (2000 Hz); 0 (3000 Hz); and 10 (4000 Hz).  His left ear results, in decibels, were: 15 (500 Hz); 15 (1000 Hz); 0 (2000 Hz); 10 (3000 Hz); and 5 (4000 Hz).  On his report of medical history, the Veteran indicated ear, nose, or throat trouble.  It was noted that the Veteran had several instances of "strep throat" in service.  

While the Veteran claims that his hearing loss began in service, this statement is inconsistent with other evidence, including: his service treatment records; a March 2004 VA medical record that shows the Veteran had experienced hearing loss and tinnitus for five to six years; and the lack of treatment records for or complaints of bilateral hearing loss and tinnitus prior to 2004.  To the extent that the Veteran argues his service treatment records do not show treatment for hearing issues because he did not want to go to medical, the Board finds that this argument is not credible in light of the Veteran's numerous in-service medical visits for other ailments.  Regardless, even if he subjectively felt he had decreased hearing during service, that is outweighed by the separation exam which conclusively no showed no hearing loss was present. 

In light of the medical and lay evidence, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic in service or continuous after service separation, and that his bilateral hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The Veteran's hearing and ears were evaluated as normal at separation from service, and the Veteran reported in March 2004 that his hearing loss and tinnitus began approximately six years prior to that date.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection.

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds, however, that the Veteran's hearing loss and tinnitus claims do not warrant direct service connection as the evidence does not demonstrate these disabilities are related to service.  Specifically, the Veteran was afforded a VA examination in June 2016 regarding the severity and etiology of his hearing loss and tinnitus disabilities.  In rendering an opinion, the examiner relied on the Veteran's service treatment records, which did not show a significant change in hearing acuity during service, the lack of scientific evidence supporting delayed-onset hearing loss, and the Veteran's post-service occupational history, which included working as a mechanic for ten years and with scrap metal for ten years.  In light of these considerations, the examiner concluded that it is less likely than not that the Veteran's hearing loss or tinnitus were caused by or the result of military service. 

The Veteran is competent to report his in-service noise exposure as well as observable symptoms of hearing loss and tinnitus.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to report that his current hearing loss and tinnitus disabilities were caused by in-service noise exposure because that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his disabilities.  Thus, the Veteran's statements that his hearing loss and tinnitus stem from service are not competent evidence.

In light of the evidence, including the Veteran's service records, post-service medical history, and the Veteran's statements, as well as the only medical opinion on point which is not favorable, the Board finds that his bilateral hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, VA medical records, Social Security Administration records, private medical records, and the Veteran's statements.  Additionally, he was afforded a VA examination for hearing loss and tinnitus in June 2016.  The examination was adequate because it was performed by a medical professional, was based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally the Veteran provided testimony at Board hearings in September 2015 and March 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judges clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearings focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  A Supplemental Statement of the Case was issued in June 2016 and no new evidence has been received since.  


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


